UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7438


CEDRIC CONEY,

                     Plaintiff - Appellant,

              v.

JOY L. DAVIS; CHARLES IVEY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:17-ct-03106-BO)


Submitted: May 29, 2020                                           Decided: June 16, 2020


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cedric Coney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

       Cedric Coney filed suit against North Carolina correctional officers Joy Davis and

Charles Ivey (“Defendants”) under 42 U.S.C. § 1983 (2018), alleging that Defendants used

excessive force against him while he was a pretrial detainee in March 2017. After

Defendants filed a motion for summary judgment and the district court did not receive a

response from Coney, the district court granted summary judgment in favor of Defendants

based on the undisputed facts established in their summary judgment motion. The district

court subsequently denied Coney’s Fed. R. Civ. P. 59(e) motion to alter or amend the

judgment. Coney appeals, and we affirm the district court’s orders.

       “We review a district court’s decision to grant summary judgment de novo, applying

the same legal standards as the district court, and viewing all facts and reasonable

inferences therefrom in the light most favorable to the nonmoving party.” Carter v.

Fleming, 879 F.3d 132, 139 (4th Cir. 2018) (internal quotation marks omitted). Summary

judgment is appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “[T]he pertinent inquiry is whether there are any genuine factual issues that properly

can be resolved only by a finder of fact because they may reasonably be resolved in favor

of either party.” Variety Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir.

2018) (internal quotation marks omitted). We review for abuse of discretion the district

court’s order denying a motion to alter or amend the judgment. Wilkins v. Montgomery,

751 F.3d 214, 220 (4th Cir. 2014).



                                             2
       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured

by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48 (1988); see Davison v. Randall, 912 F.3d 666, 679 (4th Cir. 2019). The

Supreme Court has explained that excessive force claims brought by convicted prisoners

are governed by the Eighth Amendment’s prohibition against cruel and unusual

punishment. Kingsley v. Hendrickson, 135 S. Ct. 2466, 2475 (2015). Such claims

“involve[] both an objective and a subjective component. The objective component asks

whether the force applied was sufficiently serious to establish a cause of action.” Brooks

v. Johnson, 924 F.3d 104, 112 (4th Cir. 2019). Regarding the subjective component, the

plaintiff must establish that the defendant acted in “wantonness in the infliction of pain,”

which “ultimately turns on whether force was applied in a good faith effort to maintain or

restore discipline or maliciously and sadistically for the very purpose of causing harm.”

Id.

       Excessive force claims by pretrial detainees, on the other hand, are brought under

the Due Process Clause of the Fourteenth Amendment, because the state does not have the

authority to punish such detainees. Kingsley, 135 S. Ct. at 2475. To succeed on such a

claim, a pretrial detainee “must show only that the force purposely or knowingly used

against him was objectively unreasonable.” Id. at 2473. This standard turns on the

perspective of a reasonable officer and must account for the state’s legitimate need to

manage the correctional facility. Id. Relevant considerations include



                                              3
       the relationship between the need for the use of force and the amount of force
       used; the extent of the plaintiff's injury; any effort made by the officer to
       temper or to limit the amount of force; the severity of the security problem
       at issue; the threat reasonably perceived by the officer; and whether the
       plaintiff was actively resisting.

Id. (citing Graham v. Connor, 490 U.S. 386, 396 (1989)).

       Although the district court analyzed Coney’s claim under the Eighth Amendment

standard rather than the Due Process Clause standard, we may affirm on any basis apparent

from the record. United States v. Riley, 856 F.3d 326, 328 (4th Cir. 2017). The undisputed

evidence in the record, including video footage of the incident, supports the district court’s

conclusion that, as a matter of law, Defendants used reasonable and proportionate force to

prevent what they reasonably viewed as an imminent act of physical aggression by Coney.

Because Defendants did not use unreasonable force against Coney, they did not violate his

Fourteenth Amendment rights, and the district court properly dismissed his § 1983 claim.

We similarly discern no abuse of discretion in the district court’s decision to deny Coney’s

Rule 59(e) motion.

       We therefore affirm the district court’s orders. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              4